internal_revenue_service number info release date date cc psi 1-cor-118693-01 uilc we are responding to your correspondence requesting relief in order to establish your date of incorporation as the effective date for your s_corporation_election the information submitted explains that you mailed form_2553 but failed to receive confirmation of acceptance from the internal_revenue_service although we are unable to respond to your request as submitted this letter provides useful information about correcting your situation based on the instructions to form_2553 taxpayers are generally notified of acceptance or nonacceptance of their election within three months of date of filing_date mailed if the irs questions whether the election was filed acceptable proof of filing is a certified or registered mail receipt b form_2553 with an accepted stamp c form_2553 with stamped irs received date or e an irs letter stating the election has been accepted without such proof you must follow the procedure set forth below announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2001_1 copy enclosed in addition revproc_2001_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million for the last 12-month taxable_period will qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee your request must include a statement certifying your gross_income eligibility otherwise you will be charged the higher fee please format your letter as shown in appendix b of revproc_2001_1 under sec_6501 of the internal_revenue_code the amount of any_tax imposed shall be assessed within years after the return was filed therefore any private letter rulings issued by our office must be limited to the first year considered to be open under this provision if you decide to submit a ruling_request please provide documents supporting your intention to be an s_corporation and include the proper user_fee please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi b1 room by way of introduction the irs has a new small_business website which provides specific information and various links to useful non-irs sites visit this new site at www irs gov smallbiz additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable business information from a variety of government agencies non-profit organizations and educational institutions please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2001_1
